UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6470



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICARDO ANTONIO DE LOS SANTOS-MORA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-96-49)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo Antonio De Los Santos-Mora, Appellant Pro Se.     Robert
Edward Bradenham, II, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo   Antonio   De   Los   Santos-Mora   seeks   to    appeal   the

district court’s order denying his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 2000).     We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.            Accordingly,

we deny De Los Santos-Mora’s motions for a certificate of appeal-

ability and to proceed in forma pauperis, and dismiss the appeal on

the reasoning of the district court.         United States v. De Los

Santos-Mora, No. CR-96-49 (E.D. Va. Feb. 15, 2001).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                     2